Citation Nr: 1104950	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-15 366	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Type 2 Diabetes Mellitus 
(DM), to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to September 
1970.  

This appeal to the Board of Veterans Appeals (Board) arises from 
an August 2005 rating action that denied service connection for 
Type 2 DM, to include as due to AO exposure.

By decision of September 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By decision of May 2009, the Board denied service connection for 
Type 2 DM, to include as due to AO exposure.  The Veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  By December 2009 Order, the Court vacated the 
Board's May 2009 decision and remanded the matter to the Board 
for compliance with instructions contained in a December 2009 
Joint Motion for Remand of the appellant and the VA Secretary.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), and the Court's Order, the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

A remand by the Board confers upon a Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).

The Veteran contends that he suffers from Type 2 DM that is 
related to his military service, to include exposure to AO 
therein.

In September 2007, the Board remanded this case to the RO to 
afford the Veteran a special VA examination by an endocrinologist 
experienced in diagnosing and treating DM, for the purpose of 
determining whether he had a valid diagnosis of Type 2 DM.  
Although the Veteran was examined by the VA in June 2008, and 
another VA medical opinion was procured in September 2008, the 
Court in December 2009 found that the June 2008 examination 
failed to satisfy the terms of the Board's September 2007 Remand 
Order, in that he was not examined by an endocrinologist with the 
required medical expertise, nor did the June 2008 VA examiner 
adequately support his diagnosis by discussing P. G., M.D.,'s 
favorable December 2004 medical opinion.

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  

As it remains unclear whether the Veteran has a valid diagnosis 
of Type 2 DM, the Board finds that the duty to assist requires 
that he be afforded a new VA examination by an endocrinologist 
experienced in diagnosing and treating DM to obtain 
pertinent clinical findings prior to adjudicating the claim on 
appeal.  The claims folder must be made available to and reviewed 
by the examiner prior to the examination.  Under the 
circumstances, the Board finds that this case must be remanded to 
the RO to obtain a special new VA examination to resolve the 
issue on appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should arrange for the Veteran 
to undergo a special VA examination by an 
endocrinologist experienced in 
diagnosing and treating DM to determine 
whether or not he has a valid diagnosis of 
Type 2 DM.  The entire claims folder must 
be made available to the physician, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  



The doctor should render an opinion for the 
record as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability), or is not at least as 
likely as not  (i.e., there is less than a 
50% probability) that the Veteran has a 
valid diagnosis of Type 2 DM.  He should 
also identify any secondary diabetic 
neuropathy or retinopathy.  It is 
imperative that the examination report 
includes a sufficient discussion of the 
reasons and bases for any diagnosis 
furnished, to include reviewing and 
addressing Dr. P. G.'s December 2004 
medical report, as well as the June and 
September 2008 VA examination reports. 

All examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth in 
a printed (typewritten) report.

2.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall, 
11 Vet. App. at 271.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.
 
5.  If the claim on appeal remains denied, 
the RO must furnish the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

